DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/12/22 has been entered.
Response to Arguments
Applicant's arguments filed 01/12/22 have been fully considered but they are not persuasive. The applicant argues neither Baxter nor Druet teach centering the wire with hydrodynamic forces. The examiner disagrees, hydrodynamic forces present in both of Baxter and Druet and these forces along with conical shape of the nozzle help centering the wire (please note that the claim does not require centering only by hydrodynamic forces). The applicant argues that the invention is not open die, however fig. 2 shows an open die apparatus as the material is not enclosed within closed mold. The applicant argument that since the pressure is applied therefore it is not an open die is not persuasive, the pressure can be applied by a piston and still the material not be enclosed by the die and piston.  Furthermore centering wire with hydrodynamic forces is not something new in art which in fact happens when there is a nozzle( see U.S. Patent: 4229402 U.S. Patent: 5151306, and U.S. Patent Application: 2004/0218881).
The applicant also argues that Vitavskey, Greenhalgh cannot be combine with Baxter and Druet. The examiner disagrees, having a conical (tapered) shape of the nozzle further helps to adjust the thickness of the wire coating.
A telephone call was made to Michael Mikhalev on 02/01/22, and 02/03/22 to discuss examiner position, however it was not result in any phone conversation. 
Response to Amendment
declaration under 37 CFR 1.132 filed 01/12/22 is insufficient to overcome the rejection of claims 2 and 16 based upon 103 rejection over Vitavskey, Greenhalgh, and Baxter, or Vitavskey, Greenhalgh, and Druet as set forth in the last Office action because:  there would be hydrodynamic forces in Vitavskey chamber which in fact helps centering the wire because there is fluid under pressure and also an ordinary skill in art knows how to adjust the relative velocities of the wire and molten material based on the molten material viscosity to form wire at center of the coating. Baxter and Druet are to show conical shape of the nozzle and not to add mechanism of centering to Vitavsky’s device. Furthermore the claims do not exclude other centering mechanisms.
The applicant also argues that Vitavskey, Greenhalgh cannot be combine with Baxter and Druet, however having a conical (tapered) shape of the nozzle further helps to adjust the thickness of the wire coating therefore it is not in contradict with either of Vitavskey or Greenhalgh. 
The applicant argues that the invention is not open die, however fig. 2 shows an open die apparatus as the material is not completely enclosed within the die. The applicant argument that since the pressure is applied therefore it is not an open die is not persuasive, the pressure can be applied by a piston and still the material not be enclosed by the die and piston.  From the other hand centering wire with hydrodynamic forces is not something new in art which in fact happens when there is a nozzle( see U.S. Patent: 4229402 U.S. Patent: 5151306, and U.S. Patent Application: 2004/0218881).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712